Citation Nr: 1243230	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  10-00 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a prostate disorder, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for a visual disability, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty service from March 1963 to February 1968, to include service in the Republic of Vietnam.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Review of the claims file shows that the Veteran requested the opportunity to testify at a personal hearing before the Board.  This hearing was scheduled for December 2012; however, the Veteran failed to report to the hearing and did not request that the hearing be rescheduled.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2012).

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claims.  The documents in the VVA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for a visual disability and peripheral neuropathy of the lower extremities are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current prostate disorder was not present in service or for many years thereafter, and is not shown to be etiologically related to service, to include any herbicide exposure therein.


CONCLUSION OF LAW

The criteria for service connection for a prostate disorder are not met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313, 3.318 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter sent in September 2008, prior to the initial adjudication of his claim.

The record also reflects that service treatment records (STRs) and pertinent post-service medical records (including VA, private and Social Security Administration records) have been obtained.  

The Veteran underwent a VA examination in December 2008.  While the examiner provided a diagnosis (benign prostatic hyperplasia (BPH)), no etiology opinion was provided.  In this regard the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  In this case, there is no competent evidence of BPH in service or until many years thereafter.  In addition, there is no competent (medical) evidence suggesting that the BPH might be related to the Veteran's active service.  Therefore, VA has no duty to provide an examination or obtain a medical opinion in response to this claim. 

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a). 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; Type II diabetes; Non-Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers; prostate cancer; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" includes adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; malignant ganglioneuroma; and amyotrophic lateral sclerosis (ALS).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

In July 2009, the National Academy of Sciences (NAS) issued "Veterans and Agent Orange: Update 2008" (Update 2008).  A determination was made by the Secretary, based upon Update 2008 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for the following health outcomes: hypertension; cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); breast cancer; cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer (kidney and renal pelvis); cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine organs); leukemia (other than all chronic B-cell leukemias including chronic lymphocytic leukemia and hairy cell leukemia); cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); movement disorders (including amyotrophic lateral sclerosis, but excluding Parkinson's disease); chronic peripheral nervous system disorders; respiratory disorders (wheeze or asthma, chronic obstructive pulmonary disorder, and farmer's lung); gastrointestinal, metabolic, and digestive disorders (changes in liver enzymes, lipid abnormalities, and ulcers); immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (other than ischemic heart disease); endometriosis; effects on thyroid homeostasis; and certain reproductive effects, i.e., infertility, spontaneous abortion, neonatal or infant death and stillbirth in offspring of exposed people, low birth weight in offspring of exposed people, birth defects (other than spina bifida) in offspring of exposed people, childhood cancer (including acute myelogenous leukemia) in offspring of exposed people.  75 Fed. Reg. 81332  (December 27, 2010).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

It is the Veteran's contention that his current prostate disorder was caused by his exposure to Agent Orange during his service in the Republic of Vietnam.  See August 2008 statement from the Veteran.

The Veteran's service personnel records reflect that he served in the Republic of Vietnam from March 1966 to February 1967.  STRs are silent for complaints or findings related to a prostate disorder.  A November 1967 separation examination report notes that clinical evaluation of the genitor-urinary system was within normal limits.

Post-service private treatment records dated in October 2006 note that the Veteran was seen with a history of frequency, urgency and incontinence for six months.  PSA was within normal limits.  Urethroscopy in November 2006 revealed an enlarged prostate.  The diagnoses included BPH.  

A December 2008 VA examination report notes the Veteran's complaints of frequency and leakage.  He reported some uncertainty about being diagnosed with prostate cancer; he denied any biopsy, surgery, chemotherapy, or radiation treatment.  He indicated that he was taking Terazosin for his prostate disorder.  Prostate examination revealed an enlarged prostate with no nodularities, heat, or tenderness.  The examiner noted that laboratory tests completed in October 2008 revealed a PSA within normal limits, and that the medical record did not confirm any history of prostate cancer.  BPH was thought to be the cause of the Veteran's urinary frequency.

Subsequent VA outpatient treatment records dated through note the Veteran's ongoing treatment for BPH.  In January 2011 the Veteran denied dysuria and hematuria.  The examiner indicated that the Veteran was to continue Terazosin for BPH.

Upon review of the evidence, the Board notes that no prostate disorder was noted in the Veteran's STRs, to include a November 1967 separation examination report.  There is no post-service medical evidence of any prostate disorder until 2006, more than 35 years after the Veteran's discharge from service.  Consequently, service connection for a prostate disorder on the basis that it became manifest in service is not warranted. 

Moreover, while the Veteran served in Vietnam, and is presumed to have been exposed to Agent Orange, BPH is not enumerated among the diseases the Secretary has determined are related to herbicide (Agent Orange) exposure.  See 38 C.F.R. § 3.309(e).  Consequently, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply. 

Service connection for the claimed prostate disorder may still be established by affirmative, competent and probative evidence showing that such disability was at least as likely as not related to service (including to Agent Orange exposure therein).  See Combee, supra.  The first competent (medical) evidence diagnosis of BPH was more than 35 years after the Veteran's discharge from active duty.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  As previously noted, the Board finds that no additional development, to include a medical examination and/or opinion, is warranted based on the facts of this case.  This is because any such medical opinion would not establish the existence of disease or injury in service to which a current disability could be related, nor produce evidence supporting a nexus between current disability and service (e.g., continuity of complaints).  Paralyzed Veterans of America , et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (2003).  There is no competent medical evidence in the record that even suggests that BPH might be related to the Veteran's exposure to Agent Orange in Vietnam. 

The Board has also considered the Veteran's statements to the effect that his prostate disorder was incurred during his military service as a result of his exposure to Agent Orange.  In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  Here, as a layperson, the Veteran is not competent to provide a probative opinion regarding the etiology of the claimed prostate disorder.  (Parenthetically, despite the Veteran's claims, there is no medical evidence of record showing that he has been diagnosed with prostate cancer.  Likewise, he has not informed VA of any outstanding treatment records pertaining to a diagnosis of prostate cancer.)

The Board has considered the benefit of the doubt doctrine; as the preponderance of the evidence is against the claim, that doctrine does not apply.  Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for a prostate disorder, claimed as due to exposure to herbicides, is denied.


REMAND

The Veteran maintains that he currently has a visual disability and peripheral neuropathy of the lower extremities secondary to his service-connected diabetes mellitus.  Applicable regulation provides that service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a). 

Here, an August 2002 rating decision awarded service connection for diabetes mellitus.  Post-service treatment records show diagnoses of peripheral neuropathy of the lower extremities, diabetic neuropathy, and various visual disabilities, including cataracts and hypertensive retinopathy.

The Veteran submitted a statement from a VA physician in October 2008.  Dr. JH indicated that the Veteran had been diagnosed with diabetes mellitus and currently had visual and neurological complications directly related to his diabetes.

December 2008 VA examination reports note the Veteran's history of diabetes mellitus.  The VA eye examiner noted that no diabetic retinopathy was appreciated and opined that the Veteran's cataracts were not related to his diabetes.  The VA nerves examiner noted that EMG studies were essentially normal and opined that any peripheral neuropathy was not related to diabetes mellitus because it pre-dated the onset of diabetes mellitus. 

The December 2008 VA nerves examiner noted that the claims file was not reviewed in conjunction with the examination.  The December 2008 VA eye examiner did not specify whether he reviewed the Veteran's claims file; but the Board notes that he did not include any specific discussion of pertinent treatment records.  Neither examiner addressed the October 2008 opinion from Dr. JH in support of the Veteran's claims.  The development of facts includes a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, VA adjudication regulations and guidelines provide that "if [an examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2  (2011). See also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); Green v. Derwinski, 1 Vet. App. 121 (1991). 

The Veteran maintains that the VA examinations are inadequate in this case.  For all the reasons noted herein, these issues must be remanded to obtain medical opinions to reconcile (with a detailed explanation of the rationale) the conflicting opinions of record.  Prior to the examination, all outstanding, pertinent medical records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should contact the Veteran and obtain the names and addresses of all medical care providers who treated him for visual disabilities and peripheral neuropathy of the lower extremities since his discharge from service. 

After the Veteran has signed the appropriate releases, the RO or the AMC should secure copies of the complete records of treatment or evaluation from all sources the Veteran identifies.  All attempts to procure records should be documented in the files.  

If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the files.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  Thereafter, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine whether it is at least as likely as not that any diagnosed visual disability is etiologically related to service or was caused or aggravated by service-connected diabetes mellitus.  All indicated tests and studies are to be performed.  The claims files must be provided to and reviewed by the examiner. 

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to each visual disability present during the period of this claim as to whether there is a 50 percent or better probability that the disability is etiologically related to service, or was caused or permanently worsened by service-connected diabetes mellitus.  If the examiner is of the opinion that the visual disability has been aggravated by service-connected disability, the examiner should identify the baseline level of the visual disability and the degree of disability due to aggravation.

The examiner must explain the rationale for all opinions expressed.  The examiner must reconcile all opinions with those provided by the Veteran's VA physician in October 2008, and/or on VA examination in December 2008.  If the examiner is unable to provide any required opinion, the examiner should explain why the opinion cannot be provided. 

3.  In addition, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine whether it is at least as likely as not that any diagnosed peripheral neuropathy of the lower extremities is etiologically related to service or was caused or aggravated by service-connected diabetes mellitus.  All indicated tests and studies are to be performed.  The claims files must be provided to and reviewed by the examiner. 

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to any peripheral neuropathy of the lower extremities present during the period of this claim as to whether there is a 50 percent or better probability that the disability is etiologically related to service, or was caused or permanently worsened by service-connected diabetes mellitus.  If the examiner is of the opinion that the peripheral neuropathy of the lower extremities has been aggravated by service-connected disability, the examiner should identify the baseline level of the peripheral neuropathy of the lower extremities and the degree of disability due to aggravation.

The examiner must explain the rationale for all opinions expressed.  The examiner must reconcile all opinions with those provided by the Veteran's VA physician in October 2008, and/or on VA examination in December 2008.  If the examiner is unable to provide any required opinion, the examiner should explain why the opinion cannot be provided. 

4.  The RO or the AMC should then readjudicate the claims seeking service connection for a visual disability and peripheral neuropathy of the lower extremities secondary to service-connected diabetes mellitus.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the appellant and his representative the requisite opportunity to respond.  

Thereafter, the case should be returned to the Board. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


